DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/21 and 12/17/21 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited “wherein the allowed PDU session status IE is defined”, does not reasonably provide enablement for the recited “wherein the allowed PDU session status IE is defined by 3GPP Release 15 and after”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claims 11 and 20 recites “wherein the allowed PDU session status IE is defined by 3GPP Release 15 and after” which not only recites the 3GPP Release 15 but also includes every future versions thereafter and the applicant’s specification does not provide any information as to which version of Release 15 is intended nor do the applicant’s specification provide any information as to what said future versions encompasses and as such does not reasonably provide enablement to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 20 recites “wherein the allowed PDU session status IE is defined by 3GPP Release 15 and after” which not only recites the 3GPP Release 15 but also includes every future versions thereafter which renders the claims indefinite as standards are subject to change over time and are continually improved upon and the applicant’s specification does not provide any information as to which version of Release 15 is intended nor do the applicant’s specification provide any information as to what said future versions encompasses and as such the claims becomes unclear to the examiner as to the scope of the claimed invention future standard versions that have not yet been released.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI).

Regarding claim 1, Watfa discloses:
A user equipment device (UE), comprising: (Watfa, [0018] discloses the WTRU (i.e. reads on UE) may be interchangeable referred to as a UE).  
at least one antenna; at least one radio, wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT); and one or more processors coupled to the at least one radio, wherein the one or more processors and (Watfa, Fig. 1B & [0031]-[0032] discloses the WTRU may include a processor (i.e. reads on processor), a transceiver (i.e. reads on radio), a transmit/receive element (i.e. reads on antenna), non-removable memory, etc. and discloses the processor may be a plurality of microprocessors and the processor is coupled to the transceiver which is coupled to the transmit/receive element; Watfa, [0033] discloses the transmit/receive element may be an antenna).
the at least one radio are configured to perform voice and/or data communications; (Watfa, [0035] discloses the transceiver may include multiple transceivers for enabling the WTRU to communicate via multiple RATs (i.e. reads on RAT) such as NR (i.e. reads on cellular) and IEEE 802.11; Watfa, Fig. 1A & [0017] discloses the communications system may be a multiple access system that provides content such as voice, data, video, etc. (i.e. reads on voice and/or data communication) to multiple wireless users; Watfa, [0021] discloses the base station may communicate with one or more of the WTRUs over an air interface that may be established using any suitable radio access technology RAT).  
wherein the one or more processors are configured to cause the UE to: determine to transfer one or more one of one of 3GPP access (Watfa, [0099] discloses the notification message (i.e. reads on based on detection of a mobility condition) may include one or more PDU session IDs associated with the non-3GPP AT (i.e. reads on first RAN supports non-3GPP access) for which the network can transfer the data towards the 3GPP AT (i.e. reads on second RAN supports 3GPP access) and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on determining to transfer PDU session), the WTRU may send a service request message to the network; Watfa, [0098] discloses the WTRU may determine whether it wants other PDU IDs to be moved to the 3GPP AT (i.e. reads on determining to transfer PDU session) and this determination may be based on local policies or the WTRU may display a message to a user who can change settings and set preferences (i.e. reads on based on detection of a mobility condition) and the WTRU may then send a service request and include a list of PDU IDs in the allowed PDU session.  Applicant’s Claim 5 recites “wherein detection of the mobility condition includes one or more of: receiving an indication of a user preference of the second RAN over the first RAN; receiving an indication from the first RAN to handover the one or more on-going PDU sessions to the second RAN.”).
 and transmit, in response to determining to transfer the one or more (Watfa, [0099] discloses if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on in response to the determining to transfer PDU sessions), the WTRU may send (i.e. reads on transmit) a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE (i.e. reads on allowed PDU session status information element); Watfa, [0074] discloses an information element IE).
to a core access and mobility management function (AMF) (Watfa, [0102] discloses the AMF (i.e. reads on access and mobility function) may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT; Watfa, [0002] discloses access and mobility function AMF).  
Watfa discloses that the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology but fails to explicitly disclose that the PDU IDs are active and on-going and therefore fails to disclose in the same embodiment, the limitations of “determine to transfer one or more on-going protocol data unit (PDU) sessions”.
In a different embodiment, ETSI discloses:
determine to transfer one or more on-going protocol data unit (PDU) sessions (ETSI, Page 63, Lines 2-3 discloses the UE has at least one active PDU session (i.e. reads on on-going PDU session) associated with non-3GPP access (i.e. reads on first RAN supports non-3GPP access) which the UE intends to transfer (i.e. reads on determine to transfer) to EPS (i.e. reads on second RAN supports 3GPP access)). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa to incorporate the teachings of ETSI for the purpose of conforming to the known guidelines within an established standard and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology, wherein the process transfers ongoing PDU sessions and utilizes guidelines of the standard as taught by ETSI) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 2, Watfa in view of ETSI discloses:
The UE of claim 1, wherein the allowed PDU session status IE identifies the one or more on-going PDU sessions as active in order to transfer the one or more on-going PDU sessions from the first RAN to the second RAN (Watfa, [0074] discloses the WTRU may tell the network which PDU sessions are allowed to be moved by including an information element IE known as the allowed PDU session status and if the WTRU does not want to move any of its PDU sessions over the 3GPP AT or has locally deactivated one or more PDU sessions that existed on the 3GPP AT, the WTRU may respond with a notification response indicating that no user plane resources should be activated for these PDUs over the 3GPP AT; Watfa, [0102] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status indicates which PDU sessions are allowed to be active or moved).
Regarding claim 5, Watfa in view of ETSI discloses:
The UE of claim 1, wherein, to determine to transfer the one or more on-going PDU sessions, the one or more processors are configured to cause the UE to: (i.e. see claim 1).
discover availability of the second RAN; (Watfa, [0133] discloses WTRU is searching for PLMN; Watfa, the notification message may also include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT).
and detect the mobility condition, wherein detection of the mobility condition includes one (Watfa, [0098] discloses the WTRU may determine whether it wants other PDU IDs to be moved to the 3GPP AT and this determination may be based on local policies or the WTRU may display a message to a user who can change settings and set preferences and the WTRU may then send a service request and include a list of PDU IDs in the allowed PDU session; Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on determining to transfer PDU session), the WTRU may send a service request message to the network).
Regarding claim 9, Watfa in view of ETSI discloses:
The UE of claim 1, wherein the first RAN supports non-3GPP access, and wherein the second RAN supports 3GPP access (Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so, the WTRU may send a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE).
Regarding claim 10, Watfa in view of ETSI discloses:
The UE of claim 9, wherein the allowed PDU session status IE is transmitted via a service request (Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so, the WTRU may send a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE). 
Regarding claim 11, Watfa in view of ETSI discloses:
The UE of claim 1, wherein the allowed PDU session status IE is defined by 3GPP Release 15 and after (ETSI, Page 1 discloses 3GPP TS 24.501 version 15.3.0 Release 15; ETSI, Page 163, discloses the UE shall include the allowed PDU session status IE in the registration request message).
Regarding claim 12, Watfa discloses:
An apparatus, comprising: a memory; and a processor in communication with the memory and configured to: (Watfa, Fig. 1B & [0031] discloses the WTRU (i.e. reads on apparatus) may include a processor (i.e. reads on processor), a transceiver, a transmit/receive element, non-removable memory (i.e. reads on memory), etc.).
 detect a mobility condition while connected to a first radio access network (RAN); determine to transfer one or more  one of one of 3GPP access (Watfa, [0099] discloses the notification message (i.e. reads on based on detection of a mobility condition) may include one or more PDU session IDs associated with the non-3GPP AT (i.e. reads on first RAN supports non-3GPP access) for which the network can transfer the data towards the 3GPP AT (i.e. reads on second RAN supports 3GPP access) and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on determining to transfer PDU session), the WTRU may send a service request message to the network; Watfa, [0098] discloses the WTRU may determine whether it wants other PDU IDs to be moved to the 3GPP AT (i.e. reads on determining to transfer PDU session) and this determination may be based on local policies or the WTRU may display a message to a user who can change settings and set preferences (i.e. reads on based on detection of a mobility condition) and the WTRU may then send a service request and include a list of PDU IDs in the allowed PDU session.  Applicant’s Claim 15 recites “wherein the mobility condition includes one or more of: a user preference of the second RAN over the first RAN; receiving an indication from the first RAN to handover the one or more on-going PDU sessions to the second RAN.”).
 and transmit, in response to determining to transfer the one or more (Watfa, [0099] discloses if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on in response to the determining to transfer PDU sessions), the WTRU may send (i.e. reads on transmit) a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE (i.e. reads on allowed PDU session status information element); Watfa, [0074] discloses an information element IE).
to a core access and mobility management function (AMF) (Watfa, [0102] discloses the AMF (i.e. reads on access and mobility function) may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT; Watfa, [0002] discloses access and mobility function AMF).  
Watfa discloses that the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology but fails to explicitly disclose that the PDU IDs are active and on-going and therefore fails to disclose in the same embodiment, the limitations of “determine to transfer one or more on-going protocol data unit (PDU) sessions”.
In a different embodiment, ETSI discloses:
determine to transfer one or more on-going protocol data unit (PDU) sessions (ETSI, Page 63, Lines 2-3 discloses the UE has at least one active PDU session (i.e. reads on on-going PDU session) associated with non-3GPP access (i.e. reads on first RAN supports non-3GPP access) which the UE intends to transfer (i.e. reads on determine to transfer) to EPS (i.e. reads on second RAN supports 3GPP access)). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa to incorporate the teachings of ETSI for the purpose of conforming to the known guidelines within an established standard and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology, wherein the process transfers ongoing PDU sessions and utilizes guidelines of the standard as taught by ETSI) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 15, Watfa in view of ETSI discloses:
The apparatus of claim 12, wherein the mobility condition includes one (Watfa, [0098] discloses the WTRU may determine whether it wants other PDU IDs to be moved to the 3GPP AT and this determination may be based on local policies or the WTRU may display a message to a user who can change settings and set preferences and the WTRU may then send a service request and include a list of PDU IDs in the allowed PDU session; Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on determining to transfer PDU session), the WTRU may send a service request message to the network).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI) and further in view of WATFA et al. (US Patent Publication 2020/0396648 herein after referenced as Wat2).  

Regarding claim 3, Watfa in view of ETSI discloses:
The UE of claim 2 (see claim 2).
wherein the one or more on-going PDU sessions are identified (Watfa, [0074] discloses the WTRU may tell the network which PDU sessions are allowed to be moved by including an information element IE known as the allowed PDU session status and if the WTRU does not want to move any of its PDU sessions over the 3GPP AT or has locally deactivated one or more PDU sessions that existed on the 3GPP AT, the WTRU may respond with a notification response indicating that no user plane resources should be activated for these PDUs over the 3GPP AT; Watfa, [0102] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status indicates which PDU sessions are allowed to be active or moved).
Watfa in view of ETSI discloses identifying the allowed PDU sessions included in a registration request message but fails to explicitly disclose the use of a bitmap and therefore fails to disclose “wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE.”
In a related field of endeavor, Wat2 discloses:
wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE (Wat2, [0099] discloses according to a second alternative, the UE sends a new IE containing a bitmap of PDU session identities only such as each bit set indicates a session to be transferred; Wat2, [0090] discloses sending to a network entity a request with an information element IE indicating one or more PDU sessions to be transferred from a source network to a target network and the IE may be a newly defined IE and may be sent in a registration request message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Wat2 for the purpose of providing the system with alternative means of transmitting the allowed PDU sessions (Wat2, [0099]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message and indicated as a bitmap as taught by Wat2) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message (i.e. as taught by Watfa & Wat2) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 13, Watfa in view of ETSI discloses:
The apparatus of claim 12 (see claim 12).
wherein the allowed PDU session status IE identifies the one or more on-going PDU sessions as active in order to transfer the one or more on-going PDU sessions from the first RAN to the second RAN, and wherein the one or more on-going PDU sessions are identified (Watfa, [0074] discloses the WTRU may tell the network which PDU sessions are allowed to be moved by including an information element IE known as the allowed PDU session status and if the WTRU does not want to move any of its PDU sessions over the 3GPP AT or has locally deactivated one or more PDU sessions that existed on the 3GPP AT, the WTRU may respond with a notification response indicating that no user plane resources should be activated for these PDUs over the 3GPP AT; Watfa, [0102] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status indicates which PDU sessions are allowed to be active or moved).
Watfa in view of ETSI discloses identifying the allowed PDU sessions included in a registration request message but fails to explicitly disclose the use of a bitmap and therefore fails to disclose “and wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE.”
In a related field of endeavor, Wat2 discloses:
and wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE (Wat2, [0099] discloses according to a second alternative, the UE sends a new IE containing a bitmap of PDU session identities only such as each bit set indicates a session to be transferred; Wat2, [0090] discloses sending to a network entity a request with an information element IE indicating one or more PDU sessions to be transferred from a source network to a target network and the IE may be a newly defined IE and may be sent in a registration request message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Wat2 for the purpose of providing the system with alternative means of transmitting the allowed PDU sessions (Wat2, [0099]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message and indicated as a bitmap as taught by Wat2) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message (i.e. as taught by Watfa & Wat2) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Claim(s) 4, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI) and further in view of LEE et al. (US Patent Publication 2018/0367980 herein after referenced as Lee).

Regarding claim 4 and claim 14, Watfa in view of ETSI discloses:
The UE of claim 1 (see claim 1) and The apparatus of claim 12 (see claim 12).
wherein the allowed PDU session status IE triggers establishment of user plane resources on the second RAN for the one or more on-going PDU sessions  (Watfa, [0102]-[0104] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT and may verify the PDU ID and discloses the AMF may proceed with the procedure and inform the SMF to change the associated AT from non-3GPP to 3GPP and the SMF receives to set up resources for a PDU session identified by a PDU ID and the request may also contain an AT type and the SMF may take other actions and inform other network nodes about the updated AT associated with the identified PDU session and discloses the AMF may proceed with the service request procedure so that the user plane resources and connections are setup for the WTRU; Watfa, [0100] discloses the WTRU may send a service request that includes the allowed PDU session status IE to indicate to the network that it desires to transfer the indicated PDU sessions from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status IE corresponding to the PDU ID are forwarded in order to be able to setup the user plane resources to the AT for the WTRU).
Watfa in view of ETSI discloses setting up user plane resources during a handover between 3GPP and non-3GPP but fails to explicitly disclose the use of a user plane function UPF and therefore fails to disclose “establishment of user plane resources on the second RAN for the one or more on-going PDU sessions via a user plane function (UPF).” 
In a related field of endeavor, Lee discloses:
establishment of user plane resources on the second RAN for the one or more on-going PDU sessions via a user plane function (UPF) (Lee, Fig. 3C & [0129]-[0131] discloses the terminal uses the PDU session generated through the non-3GPP access and discloses if the terminal determines to perform a handover of the PDU session to the 3GPP access, the terminal performs a service request that includes a PDU session ID of the PDU session intended to perform the handover and discloses the AMF having received the service request sends a message for requesting PDU session transfer to the SMF that includes a PDU session ID of the PDU session intended to perform the handover and the SMF transfers related information to the UPF to switch the data path through the 3GPP access.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SMF would need to send the related information corresponding to the PDU session ID of the PDU session intended to perform the handover to the UPF in order for the UPF to be able to switch the data path).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Lee for the purpose of providing the system with a means to switch the data path (Lee, [0131]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology, wherein the process includes sending related information to the UPF to switch the data path as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology (i.e. as taught by Watfa & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 17, Watfa discloses:
A core access and mobility management function (AMF), comprising: a memory; and a processor in communication with the memory and configured to: receive, from a user equipment device (UE), an allowed PDU session status information element (IE) (Watfa, [0102] discloses the AMF (i.e. reads on access and mobility function) may receive (i.e. reads on receive) a service request message with the allowed PDU session status IE (i.e. reads on allowed PDU session status information element) that identifies at least one PDU ID that the WTRU (i.e. reads on UE) desires to transfer from the non-3GPP AT to the 3GPP AT; Watfa, [0099] discloses the WTRU may send a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE; Watfa, [0002] discloses access and mobility function AMF; Watfa, [0074] discloses an information element IE; Watfa, [0201] discloses the methods described may be implemented in a computer program software or firmware incorporated in a computer-readable medium for execution by a computer or processor).
based on a mobility condition occurring at the UE, wherein the allowed PDU session status IE indicates transfer of one or more on-going protocol data unit (PDU) sessions from a first radio access network (RAN) to a second RAN, wherein the first RAN supports one of  non-3GPP access, and wherein the second RAN supports the other one of 3GPP access (Watfa, [0099] discloses the notification message (i.e. reads on based on a mobility condition) may include one or more PDU session IDs associated with the non-3GPP AT (i.e. reads on first RAN supports non-3GPP access) for which the network can transfer the data towards the 3GPP AT (i.e. reads on second RAN supports 3GPP access) and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so (i.e. reads on determining to transfer PDU session), the WTRU may send a service request message to the network; Watfa, [0098] discloses the WTRU may determine whether it wants other PDU IDs to be moved to the 3GPP AT (i.e. reads on determining to transfer PDU session) and this determination may be based on local policies or the WTRU may display a message to a user who can change settings and set preferences (i.e. reads on based on detection of a mobility condition) and the WTRU may then send a service request and include a list of PDU IDs in the allowed PDU session.  Applicant’s Claim 5 recites “wherein detection of the mobility condition includes one or more of: receiving an indication of a user preference of the second RAN over the first RAN; receiving an indication from the first RAN to handover the one or more on-going PDU sessions to the second RAN.”). 
and forward, (Watfa, [0102]-[0104] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT and may verify the PDU ID and discloses the AMF may proceed with the procedure and inform the SMF to change the associated AT from non-3GPP to 3GPP and the SMF receives to set up resources (i.e. reads on triggers establishment of user plane resources) for a PDU session identified by a PDU ID (i.e. reads on forward the allowed PDU session status IE) and the request may also contain an AT type and the SMF may take other actions and inform other network nodes about the updated AT associated with the identified PDU session and discloses the AMF may proceed with the service request procedure so that the user plane resources and connections are setup for the WTRU; Watfa, [0100] discloses the WTRU may send a service request that includes the allowed PDU session status IE to indicate to the network that it desires to transfer the indicated PDU sessions from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status IE corresponding to the PDU ID are forwarded in order to be able to setup the user plane resources to the AT for the WTRU).
Watfa in view of ETSI discloses setting up user plane resources during a handover between 3GPP and non-3GPP but fails to explicitly disclose the use of a user plane function UPF and therefore fails to disclose “and forward, to a user plane function (UPF), the allowed PDU session status IE,” and “establishment of user plane resources on the second RAN for the one or more on-going PDU sessions via the UPF.” 
In a related field of endeavor, Lee discloses:
and forward, to a user plane function (UPF), the allowed PDU session status IE; establishment of user plane resources on the second RAN for the one or more on-going PDU sessions via the UPF (Lee, Fig. 3C & [0129]-[0131] discloses the terminal uses the PDU session generated through the non-3GPP access and discloses if the terminal determines to perform a handover of the PDU session to the 3GPP access, the terminal performs a service request that includes a PDU session ID of the PDU session intended to perform the handover and discloses the AMF having received the service request sends a message for requesting PDU session transfer to the SMF that includes a PDU session ID of the PDU session intended to perform the handover and the SMF transfers related information to the UPF to switch the data path through the 3GPP access.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SMF would need to send the related information corresponding to the PDU session ID of the PDU session intended to perform the handover to the UPF in order for the UPF to be able to switch the data path).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Lee for the purpose of providing the system with a means to switch the data path (Lee, [0131]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology, wherein the process includes sending related information to the UPF to switch the data path as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU transfer PDU sessions from a non-3GPP access technology to the 3GPP access technology (i.e. as taught by Watfa & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 20, Watfa in view of ETSI and further in view of LEE discloses:
The AMF of claim 17, wherein the allowed PDU session status IE is defined by 3GPP Release 15 and after (ETSI, Page 1 discloses 3GPP TS 24.501 version 15.3.0 Release 15; ETSI, Page 163, discloses the UE shall include the allowed PDU session status IE in the registration request message).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI) in view of LEE et al. (US Patent Publication 2018/0367980 herein after referenced as Lee) and further in view of Aoyama et al. (US Patent Publication 2011/0134882 herein after referenced as Aoyama).

Regarding claim 18, Watfa in view of ETSI and further in view of Lee discloses:
The AMF of claim 17 (see claim 17).
wherein, (Watfa, [0138] discloses the WTRU may send the registration request message and may include the allowed PDU session status IE; ETSI, Page 163, discloses the UE shall include the allowed PDU session status IE in the registration request message).  
and wherein, when the first RAN supports non-3GPP access and the second RAN supports 3GPP access, the allowed PDU session status IE is received via a service request (Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so, the WTRU may send a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE).
Watfa in view of ETSI and further in view of Lee discloses the handover between 3GPP access and non-3GPP access and discloses embodiments directed towards a handover from non-3GPP access going towards 3GPP access but fails to explicitly disclose the reverse of the handover is going from 3GPP access towards non-3GPP access and therefore fails to disclose “when the first RAN supports 3GPP access and the second RAN supports non-3GPP access”.
In a related field of endeavor, Aoyama discloses:
when the first RAN supports 3GPP access and the second RAN supports non-3GPP access, (Aoyama, Fig. 6 & [0153] discloses for the terminal device handed over to the non-3GPP network a command for performing a handover to return the terminal device to the 3GPP network is transmitted; Aoyama, [0151]-[0152] discloses the base station of the 3GPP network having received the measurement report to the effect that the QoS value is equal to or lower than the QoS threshold suspends the handover to the non-3GPP network and handovers to the non-3GPP network are no longer performed and discloses a handover to the non-3GPP network may be inhibited by setting a high criteria when deciding a handover to the non-3GPP network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that that the terminal is initially at the 3GPP network and hands off to the non-3GPP network before returning back to the 3GPP network via a command for performing handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI and further in view of Lee to incorporate the teachings of Aoyama for the purpose of implementing the techniques in both directions of handover between 3GPP and non-3GPP networks (Aoyama, [0153]) utilizing various alternative means of initializing the handover (Aoyama, [0151]-[152]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the handover is implemented in both directions between non-3GPP and 3GPP access technology and utilizing the various means of initiating the handover as taught by Aoyama) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI) in view of LEE et al. (US Patent Publication 2018/0367980 herein after referenced as Lee) and further in view of WATFA et al. (US Patent Publication 2020/0396648 herein after referenced as Wat2).  

Regarding claim 19, Watfa in view of ETSI and further in view of Lee discloses:
The AMF of claim 17 (see claim 17).
wherein the allowed PDU session status IE identifies the one or more on-going PDU sessions as active in order to transfer the one or more on-going PDU sessions from the first RAN to the second RAN, and wherein the one or more on-going PDU sessions are identified(Watfa, [0074] discloses the WTRU may tell the network which PDU sessions are allowed to be moved by including an information element IE known as the allowed PDU session status and if the WTRU does not want to move any of its PDU sessions over the 3GPP AT or has locally deactivated one or more PDU sessions that existed on the 3GPP AT, the WTRU may respond with a notification response indicating that no user plane resources should be activated for these PDUs over the 3GPP AT; Watfa, [0102] discloses the AMF may receive a service request message with the allowed PDU session status IE that identifies at least one PDU ID that the WTRU desires to transfer from the non-3GPP AT to the 3GPP AT.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the allowed PDU session status indicates which PDU sessions are allowed to be active or moved).
Watfa in view of ETSI and further in view of Lee discloses identifying the allowed PDU sessions included in a registration request message but fails to explicitly disclose the use of a bitmap and therefore fails to disclose “and wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE”.
In a related field of endeavor, Wat2 discloses:
and wherein the one or more on-going PDU sessions are identified by a bitmap included in the allowed PDU session status IE (Wat2, [0099] discloses according to a second alternative, the UE sends a new IE containing a bitmap of PDU session identities only such as each bit set indicates a session to be transferred; Wat2, [0090] discloses sending to a network entity a request with an information element IE indicating one or more PDU sessions to be transferred from a source network to a target network and the IE may be a newly defined IE and may be sent in a registration request message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI and further in view of Lee to incorporate the teachings of Wat2 for the purpose of providing the system with alternative means of transmitting the allowed PDU sessions (Wat2, [0099]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message and indicated as a bitmap as taught by Wat2) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the allowed PDU sessions are included in a registration request message (i.e. as taught by Watfa & Wat2) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  



Claim(s) 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US Patent Publication 2020/0404734 herein after reference as Watfa) in view of NPL Document “5G; Non-Access-Stratum (NAS) protocol for 5G system (5GS); Stage 3 (3GPP TS 24.501 version 15.3.0 Release 15)” (ETSI TS 124 501 V15.3.0 (2019-05) herein after referenced as ETSI) and further in view of Aoyama et al. (US Patent Publication 2011/0134882 herein after referenced as Aoyama).  

Regarding claim 6, Watfa in view of ETSI discloses:
The UE of claim 5 (see claim 5).
Watfa in view of ETSI discloses the WTRU receiving an indication from the network that results in handover but fails to explicitly disclose what that indication is based from and therefore fails to disclose “wherein the indication from the first RAN to handover the one or more on-going PDU sessions to the second RAN is based on at least one of: one or more measurement reports transmitted by the UE to the first RAN; network conditions on the first RAN; or network load management between the first RAN and the second RAN.” 
In a related field of endeavor, Aoyama discloses:
wherein the indication from the first RAN to handover the one or more on-going PDU sessions to the second RAN is based on at least one of: one or more measurement reports transmitted by the UE to the first RAN; network conditions on the first RAN; (Aoyama, Fig. 6 & [0153] discloses for the terminal device handed over to the non-3GPP network a command for performing a handover to return the terminal device to the 3GPP network is transmitted; Aoyama, [0151]-[0152] discloses the base station of the 3GPP network having received the measurement report to the effect that the QoS value is equal to or lower than the QoS threshold suspends the handover to the non-3GPP network and handovers to the non-3GPP network are no longer performed and discloses a handover to the non-3GPP network may be inhibited by setting a high criteria when deciding a handover to the non-3GPP network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that that the terminal is initially at the 3GPP network and hands off to the non-3GPP network before returning back to the 3GPP network via a command for performing handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Aoyama for the purpose of implementing the techniques in both directions of handover between 3GPP and non-3GPP networks (Aoyama, [0153]) utilizing various alternative means of initializing the handover (Aoyama, [0151]-[152]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the handover is implemented in both directions between non-3GPP and 3GPP access technology and utilizing the various means of initiating the handover as taught by Aoyama) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 7, Watfa in view of ETSI discloses:
The UE of claim 1 (see claim 1).
Watfa in view of ETSI and further in view of Lee discloses the handover between 3GPP access and non-3GPP access and discloses embodiments directed towards a handover from non-3GPP access going towards 3GPP access but fails to explicitly disclose the reverse of the handover is going from 3GPP access towards non-3GPP access and therefore fails to disclose “wherein the first RAN supports 3GPP access, and wherein the second RAN supports non-3GPP access.” 
In a related field of endeavor, Aoyama discloses:
wherein the first RAN supports 3GPP access, and wherein the second RAN supports non-3GPP access (Aoyama, Fig. 6 & [0153] discloses for the terminal device handed over to the non-3GPP network a command for performing a handover to return the terminal device to the 3GPP network is transmitted; Aoyama, [0151]-[0152] discloses the base station of the 3GPP network having received the measurement report to the effect that the QoS value is equal to or lower than the QoS threshold suspends the handover to the non-3GPP network and handovers to the non-3GPP network are no longer performed and discloses a handover to the non-3GPP network may be inhibited by setting a high criteria when deciding a handover to the non-3GPP network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that that the terminal is initially at the 3GPP network and hands off to the non-3GPP network before returning back to the 3GPP network via a command for performing handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Aoyama for the purpose of implementing the techniques in both directions of handover between 3GPP and non-3GPP networks (Aoyama, [0153]) utilizing various alternative means of initializing the handover (Aoyama, [0151]-[152]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the handover is implemented in both directions between non-3GPP and 3GPP access technology and utilizing the various means of initiating the handover as taught by Aoyama) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 8, Watfa in view of ETSI and further in view of Aoyama discloses:
The UE of claim 7, wherein the allowed PDU session status IE is transmitted via a registration request (Watfa, [0138] discloses the WTRU may send the registration request message and may include the allowed PDU session status IE; ETSI, Page 163, discloses the UE shall include the allowed PDU session status IE in the registration request message).  
Regarding claim 16, Watfa in view of ETSI discloses:
The apparatus of claim 12, wherein, (Watfa, [0138] discloses the WTRU may send the registration request message and may include the allowed PDU session status IE; ETSI, Page 163, discloses the UE shall include the allowed PDU session status IE in the registration request message).  
and wherein, when the first RAN supports non-3GPP access and the second RAN supports 3GPP access, the allowed PDU session status IE is transmitted via a service request (Watfa, [0099] discloses the notification message may include one or more PDU session IDs associated with the non-3GPP AT for which the network can transfer the data towards the 3GPP AT and the WTRU may have policies that indicate which PDU IDs are allowed to be transferred over a target access technology and if any of the PDU IDs in the notification message are subject to transfer to another access, and the WTRU may determine to do so, the WTRU may send a service request message to the network and the service request message may include the list of PDU IDs that the WTRU desires to transfer to the 3GPP AT and the list of PDU IDs may be included in the allowed PDU session status IE).
Watfa in view of ETSI and further in view of Lee discloses the handover between 3GPP access and non-3GPP access and discloses embodiments directed towards a handover from non-3GPP access going towards 3GPP access but fails to explicitly disclose the reverse of the handover is going from 3GPP access towards non-3GPP access and therefore fails to disclose “when the first RAN supports 3GPP access and the second RAN supports non-3GPP access,”.
In a related field of endeavor, Aoyama discloses:
when the first RAN supports 3GPP access and the second RAN supports non-3GPP access (Aoyama, Fig. 6 & [0153] discloses for the terminal device handed over to the non-3GPP network a command for performing a handover to return the terminal device to the 3GPP network is transmitted; Aoyama, [0151]-[0152] discloses the base station of the 3GPP network having received the measurement report to the effect that the QoS value is equal to or lower than the QoS threshold suspends the handover to the non-3GPP network and handovers to the non-3GPP network are no longer performed and discloses a handover to the non-3GPP network may be inhibited by setting a high criteria when deciding a handover to the non-3GPP network.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that that the terminal is initially at the 3GPP network and hands off to the non-3GPP network before returning back to the 3GPP network via a command for performing handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Watfa in view of ETSI to incorporate the teachings of Aoyama for the purpose of implementing the techniques in both directions of handover between 3GPP and non-3GPP networks (Aoyama, [0153]) utilizing various alternative means of initializing the handover (Aoyama, [0151]-[152]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology as taught by Watfa) with another known element and comparable device utilizing a known technique (i.e. performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology, wherein the handover is implemented in both directions between non-3GPP and 3GPP access technology and utilizing the various means of initiating the handover as taught by Aoyama) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the WTRU performing a handover between a non-3GPP access technology and 3GPP access technology (i.e. as taught by Watfa & ETSI) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645